Hooker, J.
The respondent sitting in chancery made a final decree in a divorce cause against the defendant, Joseph Delor. The decree contained provisions regarding permanent alimony. It also provided that defendant should pay for the support of the complainant and her children the sum of $7 per week until the provisions of the decree as to permanent alimony should be complied with, and in case of appeal $8 per week. We fake this statement of the decree from the petition filed in this proceeding; no copy of the decree appearing in this record. The decree was-entered on January 20, 1909. Defendant filed a claim of appeal on January 27, 1909, and a bond as required by law. See Act No. 340, Pub. Acts 1907. On February 4, 1909, proceedings for contempt were begun before the circuit court, based on defendant’s failure *588to pay said sum of $7 per week, whereupon this proceeding was instituted for a writ of prohibition, to restrain the court from allowing further steps in the contempt matter.
In his final decree the learned circuit judge has thought it advisable to include provisions of a temporary nature, to secure the support of the wife and children during the period following the final decree, and before compliance with its terms as to permanent alimony. This we think within his power, and the fact that the temporary order was incorporated in the final decree does not make that provision reviewable on appeal, and subject to a stay, upon filing an appeal bond, under section 2, Act No. 340, Pub. Acts 1907.' See Ross v. Ross, 47 Mich. 185 (10 N. W. 193). It should be treated as a temporary order, the enforcement of which is with the circuit court, under the provisions of section 5 of said Act No. 340, at least until the jurisdiction of the Supreme Court shall have attached, which does not occur in such cases until the return is filed in said court. Id.
The writ is denied.
Blair, C. J., and Moore, MoAlvat, and Brooke, JJ., concurred.